/JEAN PAUL CASS/                                                                                                                                                                                                        NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the reply filed on 05/19/2022
Claims 1-5, 7-11 as presented in the listing of claims of the examiner’s amendment are allowed  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim(s) 1, 10, and 11

Samii (U.S. Pat No. 10324636): teaches a fail-operational control system includes a migrating controller having a non-volatile memory, a RAM, and a CPU. The migrating controller includes software code stored in the non-volatile memory of the migrating controller. The software code stored in the non-volatile memory of the migrating controller executed by the CPU of the migrating controller is dedicated to a respective system. The respective system is not under the control of a primary controller from another system. In response to an enablement of a system operation of the primary controller of another system that requires a backup controller during execution of the system operation, fail-operational software code stored in the non-volatile memory of the primary controller of the other system is transferred to the RAM of the migrating controller. The migrating controller temporarily functions as a backup controller during the execution of the system operation in the primary controller of the other system.

Sugamnuma (U.S. Pat No. 6463373): teaches a fail-safe system used in integrated control of a vehicle includes structural-element control portions. Preset priority degrees are given to the structural-element control portions, respectively. A manager control portion stores one or more substitute programs designed to implement functions of ones among the structural-element control portions which are necessary for travel of the vehicle. A downloading device operates for, when one of the structural-element control portions which is necessary for travel of the vehicle fails, selecting one from non-failed ones of the structural-element control portions as a download destination in accordance with the priority degrees and downloading the substitute program corresponding to the failed structural-element control portion into the selected download-destination structural-element control portion. The selected download-destination structural-element control portion is lower in priority degree than the failed structural-element control portion. The download-destination structural-element control portion serves for the failed structural-element control portion according to the downloaded substitute program.


The features of 

“the programs to be executed by the processing unit of the first control device include a first autonomous driving program of the vehicle and another program different from the first autonomous driving program, and the programs to be executed by the processing unit of the second control device include a second autonomous driving program of the vehicle and another program different from the second autonomous driving program, when the failure is detected in one of the first and second control devices, the load control unit unloads at least some of the another  program from the first storage unit of a normal control device out of the first and second control devices, and loads the autonomous driving program corresponding to that loaded in the first storage unit of the failed one of the first and second control devices, from the second storage unit connected to the normal control device into the first storage unit of the normal control device” In claim 1 and 11 

And the features of

“the programs to be executed by the processing unit of the first control device include a first autonomous driving program of the vehicle and another program different from the first autonomous driving program, and the programs to be executed by the processing unit of the second control device include a second autonomous driving program of the vehicle and another program different from the second autonomous driving program; a step of, when the failure is detected in the one of the first and second control devices, unloading from the first storage unit of a normal control device out of the first and second control devices, at least some of other programs that are included in the programs loadedPage 4 of 9Application No. 16/871,343Attorney Docket Number D2204.10729US01 Responsive to Office Action dated January 20, 2022into the first storage unit and are different from autonomous driving programs of the vehicle and loading the autonomous driving program loaded in the first storage unit of a failed control device from a second storage unit connected to the normal control device into the first storage unit of the normal control device, the second storage units connected to a different one of the first and second control devices, one of the second storage units connected to the first control device being configured to store the programs to be executed by the processing unit of the first control device and the programs to be executed by the processing unit of the second control device, a remainder of the second storage units connected to the second control device being configured to store the programs to be executed by the processing unit of the second control device and the programs to be executed by the processing unit of the first control device” for claim 10

When taken in the context of the claims, were not revealed in the prior art teachings
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
                                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        /JEAN PAUL CASS/Primary Examiner and ACTING SPE, Art Unit 3668